             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     BATESVILLE DIVISION

JARELL TERRY                                                  PLAINTIFF
ADC #149998

v.                          No. 1:18-cv-81-DPM

SAMUEL F. GUILTNER, Corporal,
North Central Unit; JARED WALKER,
Corporal, North Central Unit; CODY
GARRIS, Disciplinary Hearing Clerk,
North Central Unit; STEPHEN WILLIAMS,
Warden, North Central Unit; TERRIE
L. BANISTER, Disciplinary Hearing
Officer, Arkansas Department of
Correction; RAYMOND NAYLOR,
Disciplinary Hearing Officer, ADC;
and WENDY KELLEY, Director, ADC                             DEFENDANTS

                             JUDGMENT
     Terry's excessive force claim against Guiltner and Walker is
dismissed with prejudice.     All other claims are dismissed without
prejudice.



                                    ~I=
                                 D.P. Marshall Jr.
                                 United States District Judge

                                    3/   ~VtVtY J._Ol,.,D
                                                7
